DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the fluorescent material contains a first fluorescent material having an emission peak wavelength in a range of 530 nm or more and 580 nm or less and a second fluorescent material having an emission peak wavelength in a range of 600 nm or more and 670 nm or less, and wherein a mass ratio of the second fluorescent material to the first fluorescent material falls within a range of 0.005 or more and 0.27 or less, wherein a mixture of the light from the light emitting element and light from the fluorescent material has a correlated color temperature of 1500 K to 11000 K, as measured according to JIS Z8725, a color deviation dui that is a deviation from  a black body radiation track on a CIE1931 chromaticity diagram of the mixture of light and is measured according to JIS Z8725 falls within a range of 0.01 or more to as recited in claim 1.

AOKI et al (US 2013/0169146 A1) discloses  each of the LEDs  includes a base material  having a rectangular section; a light emitting part  (LED chip) mounted on the base material; a frame having a concave portion formed in such a way as to surround the LED chip 41; and a seal member  filled in the frame and fluorescent materials  may be wavelength conversion materials with excellent conversion efficiency, such as YAG (Yttrium-Aluminum-Garnet) fluorescent materials, silicate fluorescent materials or the like. In addition, the fluorescent materials are configured such that a distribution spectrum of wavelength-converted lights has a desired characteristic by selection of wavelength conversion materials (Fig [5], Para [0030-0036]).

However, AOKI fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-5 and 7-10 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898